In an action to recover a brokerage commission, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Ingrassia, J.), entered September 5, 1985, as granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is denied.
Special Term erred in granting summary judgment to the defendants since the plaintiff has raised sufficient triable issues of fact to withstand a motion for such relief (see, Elzer v Nassau County, 111 AD2d 212). In the first instance, contrary to Special Term’s conclusion, a question of fact exists as to *511whether the parties to the underlying real estate transaction were mistaken as to the exact property which was to be conveyed and whether this alleged misunderstanding was the result of the plaintiff’s conduct as broker. A second issue of fact exists as to whether the defendants acted in bad faith in preventing the consummation of the sale of the subject premises, thereby preventing the plaintiff from recovering the brokerage commission (see, Albert B. Ash forth, Inc. v Houghton, 108 AD2d 686). Mollen, P. J., Weinstein, Eiber and Sullivan, JJ., concur.